DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, in claim 1, the “pumping test(s)” are defined as when “infiltration liquid is pumped through the liquid injection port into the soil”. However, claim 10 defines an instance  when “infiltration liquid is injected into the soil” while the probes are being pushed into the soil (i.e., not stationary). The claim also defines an instance when “pumping test(s) are carried out with the first and second probes substantially stationary”. 
First of all, it is unclear whether the phrase “substantially stationary” actually means stationary. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (U.S. Pat. No. 6,098,448) (hereafter Lowry) in view of Zafari et al. (Pub. No. US 2008/0230221) (hereafter Zafari).
Regarding claim 1, Lowry teaches a system for determining soil properties, comprising: 
a probe system configured to penetrate soil, the probe system comprising: 

a controller configured to: 
push the probe system into the soil (i.e., rod 10 is inserted or pushed into the ground by any conventional means) (see Column 4, line 66, to Column 5, line 52); 
carry out one or more pumping tests, wherein during the one or more pumping tests infiltration liquid is pumped through the liquid injection port into the soil (i.e., a fluid, such as liquid or gas, is injected through injection line 21a to an injection port 13 on the penetrometer rod 10. This injection will result in a spherical flow field as the fluid moves outward from the rod) (see Column 4, line 66, to Column 5, line 52); and 
measure, via the at least one first and second pressure transducers, for each of the one or more pumping tests, a pressure response in the soil resulting from the injection of the infiltration liquid through the liquid injection port (i.e., measure of the pressure gradient at some distance from the injection port produces adequate information to infer the permeability accurately) (see Column 4, line 66, to Column 5, line 52); but does not explicitly teach a second probe comprising at least one second pressure transducer. 
Regarding the second probe, Zafari teaches a second probe comprising at least one second pressure transducer (i.e., another sensor 22 is disposed in the formation, in a casing, in a production tubing) (see Fig. 2). In view of the teaching of Zafari, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added another sensor in order to accurately determine the formation property based on the measured pressure gradient. 
Regarding claim 2, Lowry as modified by Zafari as disclosed above does no directly or explicitly teach that the first and second probes are configured to be pushed into the soil at a lateral distance from one another. However, Zafari teaches that the first and second probes are 
Regarding claim 3, Lowry as modified by Zafari as disclosed above does not directly or explicitly teach that the first and second probes are configured to be pushed into the soil such that the liquid injection port and the at least one second pressure transducer are arranged at a distance from each other with respect to a lateral direction of the at least one first probe. However, Zafari teaches that the first and second probes are configured to be pushed into the soil such that the liquid injection port and the at least one second pressure transducer are arranged at a distance from each other with respect to a lateral direction of the at least one first probe (i.e., another sensor 22 is disposed in the formation, in a casing, in a production tubing, wherein the flow rates in the wellbore 20 may be varied by changing the pump rates, and the flow rate changes may be measured by the device 23. The pressure changes in response to such flow rate changes may be recorded or detected in the wellbore using the sensor 21 and in the formation using sensor 22) (see paragraph section [0024]-[0025], and Fig. 2). In view of the teaching of Zafari, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added another sensor in order to accurately determine the formation property based on the measured pressure gradient. 
Regarding claim 4, Lowry teaches that the controller is further configured to derive horizontal and/or vertical absolute permeability and storativity from the measured pressure responses to the liquid injection using the at least one first and second pressure transducers (i.e., measurement of the pressure gradient at some distance from the injection produces adequate information to infer the permeability accurately and permeability can be calculated using mathematical models) (see Column 5, line 23, to Column 7, line 20).
Regarding claim 6, Lowry teaches that the permeability is determined based on a ratio between the injection flow rate and liquid injection induced pressure (i.e., signals from the flow meters and pressure sensors can be transmitted to a data acquisition unit and analysis device to calculate the permeability) (see Column 5, line 53, to Column 6, line 65).
Regarding claim 7, Lowry teaches that the controller is further configured to obtain a three-dimensional or quasi- three-dimensional representation of absolute permeability and/or storativity of the soil (i.e., the differential pressure response data allow a calculation of the soil permeability directly using a one-dimensional, spherical, steady state, porous flow model to measure the effective permeability of the soil) (see Abstract).
Regarding claim 8, Lowry teaches that the system is configured to push the probe system into the soil at a plurality of depths of penetration of the probe system (i.e., subsequently the rod 10 can be further pushed into the subsurface 30 for additional or repetitive testing) (see Column 5, lines 1-22).
Regarding claim 9, Lowry teaches a method for determining soil properties, comprising: 
pushing a probe system into a soil (i.e., rod 10 is inserted or pushed into the ground by any conventional means) (see Column 4, line 66, to Column 5, line 52), wherein the probe system includes 
a first probe (i.e., hollow-channeled penetrometer rod 10) (see Fig. 1) including at least a liquid injection port (i.e., injection ports 13) (see Fig. 1) and at least one first pressure transducer (i.e., pressure sensor 23) (see Fig. 1);
carrying out one or more pumping tests, wherein during the one or more pumping tests infiltration liquid is pumped through the liquid injection port into the soil (i.e., a fluid, such as liquid or gas, is injected through injection line 21a to an injection port 13 on the penetrometer rod 10. This injection will result in a spherical flow field as the fluid moves outward from the rod) (see Column 4, line 66, to Column 5, line 52); and 

Regarding the second probe, Zafari teaches a second probe comprising at least one second pressure transducer (i.e., another sensor 22 is disposed in the formation, in a casing, in a production tubing) (see Fig. 2). In view of the teaching of Zafari, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added another sensor in order to accurately determine the formation property based on the measured pressure gradient. 
Regarding claim 10, Lowry teaches that the method is carried out during a cone penetration test in which the probes are pushed into the soil at a controlled penetration rate (i.e., direct push emplacement system) (see Fig. 10) while infiltration liquid is injected into the soil through the injection port (i.e., the internal channel of rod 51 includes tubing 67 which can transport fluid from earthen surface to the point of desired injection zone and gas or liquid is injected into the soil) (see Fig. 11), and wherein one or more pumping tests are carried out with the first and second probes substantially stationary with respect to the soil (i.e., one dimensional steady state flow model is employed, which implies that the injection is carried out at substantially fixed depth) (see Column 4, line 66, to Column 5, line 67) at one or more set depths of penetration (i.e., subsequently the rod 10 can be further pushed into the subsurface 30 for additional or repetitive testing) (see Column 5, lines 1-22);  but does not explicitly teach the first and second probes are pushed into the soil. However, Zafari teaches that the first and second probes are configured to be pushed into the soil (i.e., another sensor 22 is disposed in the formation, in a casing, or in a production tubing) (see Fig. 2). In view of the teaching of 
Regarding claim 11, Lowry teaches a hydraulic profiling cone penetration test, HPT-CPT, is performed by conducting the cone penetration test (i.e., saturated liquid permeability measurements are performed with a cone penetrometer rod) (see Abstract).
Regarding claim 12, Lowry teaches that at the one or more set depths of penetration, the first probe halted to perform the one or more pumping tests (i.e., penetrometer rod is pushed to the desired measurement depth 65) (see Column 6, lines 26-47); but does not explicitly teach a second probe. However, Zafari teaches a second probe (i.e., another sensor 22 is disposed in the formation, in a casing, or in a production tubing) (see Fig. 2). In view of the teaching of Zafari, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added another sensor in order to accurately determine the formation property based on the measured pressure gradient. 
Regarding claim 13, Lowery as modified by Zafari as disclosed above does not directly or explicitly teach that the injection of the infiltration liquid is stopped when the probes are halted at the set depths, and the one or more pumping tests are performed after dissipation of HPT generated porewater pressure. However, Zafari teaches that the injection of the infiltration liquid is stopped when the probes are halted at the set depths, and the one or more pumping tests are performed after dissipation of HPT generated porewater pressure (i.e., the pump may be shut off after the pressure perturbation to create a shut-in. During the shut-in period, the pressure will gradually buildup in the wellbore, the pressure changes in the wellbore and the formation may be monitored during the drawdown and buildup period for later analysis) (see paragraph sections [0025]-[0028]). In view of the teaching of Zafari, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 14, Lowry teaches that the HPT-CPT is resumed at the controlled penetration rate after carrying out the one or more pumping tests at the set depths of penetration (i.e., rod can be further pushed into the subsurface 30 for additional or repetitive testing) (see Column 5, lines 1-22).
Regarding claim 15, Lowry teaches deriving horizontal and/or vertical absolute permeability and storativity from the measured response to the liquid injection using the at least one first and second pressure transducers (i.e., measurement of the pressure gradient at some distance from the injection produces adequate information to infer the permeability accurately and permeability can be calculated using mathematical models) (see Column 5, line 23, to Column 7, line 20).
Regarding claim 17, Lowry teaches determining the permeability based on a ratio between the injection flow rate and liquid injection induced pressure (i.e., signals from the flow meters and pressure sensors can be transmitted to a data acquisition unit and analysis device to calculate the permeability) (see Column 5, line 53, to Column 6, line 65).
Regarding claim 18, Lowry teaches obtaining a three- dimensional or quasi-three-dimensional representation of absolute permeability and/or storativity of the soil (i.e., the differential pressure response data allow a calculation of the soil permeability directly using a one-dimensional, spherical, steady state, porous flow model to measure the effective permeability of the soil) (see Abstract).
Regarding claim 19, Lowry teaches that the one or more pumping tests are carried out at a substantially fixed depth of soil penetration of the first probe (i.e., penetrometer rod is pushed to the desired measurement depth 65) (see Column 6, lines 26-47).
Regarding claim 20, Lowry teaches that the first probe is pushed into the soil until a set depth of penetration of the first probe is reached (i.e., penetrometer rod is pushed to the desired 
Regarding claim 21, Lowry teaches that the one or more pumping tests are conducted at a plurality of depths of penetration (i.e., rod can be further pushed into the subsurface 30 for additional or repetitive testing) (see Column 5, lines 1-22).
Regarding claim 22, Lowry teaches that the one or more pumping tests comprise a plurality of pumping tests, and wherein a successive pumping test is carried out when the pressure response during a previous pumping test has converged to a substantially constant value (i.e., equilibrium is reached when the radial pressure profile along the axis or penetrometer rod is identical to that which would occur if rod did not exist for any given injection rate) (see Column 5, lines 22-37).
Regarding claim 23, Lowry teaches a non-transitory computer readable medium storing instructions which when executed by a processor, causes the processor to: carry out one or more pumping tests wherein infiltration liquid is pumped through a liquid injection port of a probe system (i.e., a fluid, such as liquid or gas, is injected through injection line 21a to an injection port 13 on the penetrometer rod 10. This injection will result in a spherical flow field as the fluid moves outward from the rod) (see Column 4, line 66, to Column 5, line 52); measure, via at least one first and second pressure (i.e., one or more sensor means 15a) (see Fig. 1) transducers of a first probe of the probe system in soil, for each of the one or more pumping tests, pressure responses in the soil resulting from the injection of the infiltration liquid through the liquid injection port (i.e., measure of the pressure gradient at some distance from the injection port produces adequate information to infer the permeability accurately) (see Column 
Regarding claim 24, Lowry teaches the information representative of soil properties comprises horizontal and/or vertical absolute permeabilities and storativity (i.e., measurement of the pressure gradient at some distance from the injection produces adequate information to infer the permeability accurately and permeability can be calculated using mathematical models) (see Column 5, line 23, to Column 7, line 20).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (U.S. Pat. No. 6,098,448) (hereafter Lowry) in view of Zafari et al. (Pub. No. US 2008/0230221) (hereafter Zafari) and in further view of Ramakrishnan et al. (U.S. Pat. No. 5,335,542) (hereafter Ramakrishnan).
Regarding claim 5, Lowry as modified by Zafari as disclosed above does not directly ore explicitly teach that the controller is further configured to derive the horizontal and/or vertical absolute permeability and storativity using numerical or analytical calculations with an inverse modelling technique. However, Ramakrishnan teaches that the controller is further configured to derive the horizontal and/or vertical absolute permeability and storativity using numerical or analytical calculations with an inverse modelling technique (i.e., inverse conductivity problem, where the time-varying conductivity distribution requires that the problem be viewed as a series of snapshots which are preferably linked over time such that the results of each previous snapshot imposes starting constrains on the system) (see Column 13, line 39, to Column 18, line 4). In view of the teaching of Ramakrishnan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an 
Regarding claim 16, Lowry as modified by Zafari as disclosed above does not directly ore explicitly teach that the horizontal and/or vertical absolute permeability and storativity is determined using numerical or analytical calculations with an inverse modelling technique. However, Ramakrishnan teaches that horizontal and/or vertical absolute permeability and storativity using numerical or analytical calculations with an inverse modelling technique (i.e., inverse conductivity problem, where the time-varying conductivity distribution requires that the problem be viewed as a series of snapshots which are preferably linked over time such that the results of each previous snapshot imposes starting constrains on the system) (see Column 13, line 39, to Column 18, line 4). In view of the teaching of Ramakrishnan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an inverse model to predict or estimate the permeability and other hydraulic property measurements of earth formations surrounding the borehole in order to gauge the producibility of formations and to obtain and overall understanding of the structure of the formation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855